DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to non-provisional patent application filing of November 1, 2021. Claims 1-16 are currently pending and have been examined

Drawings
The drawings are objected to because Figures 4 – 11 include items with gray shading that prevent quality reproduction. FIG. 5-8 and 10-11 include illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Functional Language
Claim 1, 3-8 include the following limitations that include “manner of operating the device [that] does not differentiate apparatus claim from the prior art” (see MPEP 2114(II)): claim 1 recites “said network administrator node further comprising computer instructions configured to … transmitting …”, “said first payment service provider node further comprising computer instructions configured to generate …”, “said second payment service provide node further comprising computer instructions configured to … transmit …”, claim 3 recites “said computer instructions of said first payment service provider being further configured to transmit …, said computer instructions of said administrator node being further configured to compare …”, claim 4 recites “said computer instructions of said administrator node are further configured to … transmit …”, claim 5 recites “said network administrator node further comprising computer instructions configured to … provide …”, claim 6 recites “said computer instructions on said network administrator node being further configured to provide …”, claim 7 recites “said computer instructions on said network administrator node being further configured to … transmit …”, claim 8 recites “said computer instructions of said administrator node are further configured to … transmit …”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114(II)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-8 encompass software per se. Claim 1 recites “a first payment service provider node”, “a second payment service provider node”, “a network provider node”. The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the nodes are described in the specification as data that can be software per se (see FIG. 3, items 220, 221 and ¶ 46 of the PGPUB stating administrator-managed environments establishing a distributed ledger node) because the claim functions are described in the specification as software routines that can be loaded onto any general purpose computing device to perform the claim functions. As understood in light of the specification, the broadest reasonable interpretation of claims 1-8 encompass software which is not within one of the four statutory categories of invention. See MPEP 2181.II.B. It is suggested that claims 1-8 be amended to recite specific computer hardware or processor to implement the cited software.

Claims 9-16 are directed to a process. 

However, to promote compact prosecution, the Examiner provides below full ineligible subject matter analysis per 2019 PEG October update guidelines assuming the Applicant will amend claim 1-8 to include hardware or hardware components.

Claims 1 and 9 are directed to the abstract idea of private data transactions between multiple parties which is grouped under fundamental economic practices or principles and commercial or legal interactions subgroupings within certain methods of organizing human activity in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 9 recite “said system prohibits access by … to … private customer data and … private customer data”, “in response to a request received … for private customer data associated with a customer of … transmitting … a system access token and an API URL endpoint associated with …”, “generate an API call at … to said API URL endpoint associated with … and formatted to receive said private customer data associated with …”, “in response to receiving said API call, transmit … said private customer data associated with said customer of …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a first payment service provider node and a first payment service provider database of private customer data in data communication with said first payment service provider node”, “a second payment service provider node and a second payment service provider database of private customer data in data communication with said second payment service provider node”, “a network administrator node communicatively coupled to said first payment service provider node and said second payment service provider node, said network administrator node further comprising a directory of public payment service provider customer data accessible by said first payment service provider node and said second payment service provider node” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of private data transactions between multiple parties. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of private data transactions between multiple parties using computer technology (e.g. a computer, see PGPUB, ¶ 41). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I), (A), (f), & (h)).

Hence, claims 1 and 9 are not patent eligible.

As per dependent claims 3, 5-6, 11, 13-14 these claims further define the abstract idea noted in claims 1 and 9. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 3, 5-6, 11, 13-14 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 2, 4, 7-8 and 10, 12, 15-16, the dependent claims recite the additional elements of “a distributed ledger”, “multiple distributed ledger nodes”, “first hash”, “second hash”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. (See MPEP 2106.05 (f) & (h)). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. (See MPEP 2106.05(f) & (h)). In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05 (f) & (h)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Unclear Scope
Claim 9 recites: “providing a first …, providing a second …, providing a network …, in response to …, transmitting from said network …, generating …, in response to …, transmitting from said second …”. Claim 10 recites “the step of providing …”. Claim 11 recites “transmitting …, comparing …”. Claim 12 recites “upon …, transmitting …”. Claim 13 recites “providing a first …, providing an administrator … retrieving …”. Claim 14 recites “providing …”, “upon …, receiving …”. Claim 15 recites “in response to …, transmitting …”, “comparing …”. Claim 16 recites “upon …, transmitting …”.  It is unclear what entity and scope performs the previously recited steps. As such, the scope of the previously cited limitations is vague and unclear. "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…". In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989). See MPEP 2173.02 I-III.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150019944 A1 (Kalgi) in view of US 20190036682 A1 (Qui).

As per claims 1 and 9, Kalgi teaches,
a first payment service provider node and a first payment service provider database of private customer data in data communication with said first payment service provider node (FIG. 9a, item 908, ¶ 101 “wallet server”, item 910, ¶ 105 “customer profile database 910”),
a second payment service provider node and a second payment service provider database of private customer data in data communication with said second payment service provider node (FIG. 9B, item 906, 909, ¶ 100 “the merchant server may query its user/customer database to verify that the username and the password”),
a network administrator node communicatively coupled to said first payment service provider node and said second payment service provider node (FIG. 27, items 2705, 2703, 2701, ¶ 167), said network administrator node further comprising a directory of public payment service provider customer data accessible by said first payment service provider node and said second payment service provider node (¶ 105 “query one or more databases (e.g., customer profile database 910) for user records”),
said network administrator node further comprising computer instructions configured to (¶ 58 “HAP server may thereafter retrieve the user's personal financial data …”),
in response to a request received at said network administrator node from said first payment service provider for private customer data associated with a customer of said second payment service provider (FIG. 9A, item 926, ¶ 104 “send a user information request message 926 to the wallet server”) transmitting from said network administrator node to said first payment service provider node a system access token and an API URL endpoint associated with said second payment service provider (¶ 104 “The user information request message 926 may include, without limitation, the customer ID that is unique to the customer and the merchant relationship, a token, an API key, a digital certificate … GET request”), wherein said API URL endpoint is configured for the exchange of said private customer data associated with a customer of said second payment service provider (¶ 104 “GET request …”),
said first payment service provider node further comprising computer instructions configured to (FIG. 9A, item 908, ¶ 105 “the wallet server”),
generate an API call at said first payment service provide node to said API URL endpoint associated with said second payment service provider node and formatted to receive said private customer data associated with said customer of said second payment service provider (FIG. 9A, item 934, ¶ 105 “generate the user information response message … POST message including XML-formatted data”),
said second payment service provide node further comprising computer instructions configured to (FIG. 9B, item 906),
in response to receiving said API call (¶ 105), transmit from said second payment service provider node to said first payment service provider node said private customer data associated with said customer of said second payment service provider (FIG. 9B, item 956, ¶ 109 “he merchant may send the new user information message 956 to the wallet server. An example new user information message 956, substantially in the form of a HTTP(S) POST message including XML-formatted data”).

Kalgi does not explicitly teach, however Qui teaches, 
wherein said system prohibits access by said network administrator node to said first payment service provider database of private customer data and said second payment service provider database of private customer data (¶ 23 “to prevent the user's private data from being leaked to a service node that does not participate in the service, in the consortium blockchain network, each service node stores only service data of a service in which the service node participates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Qui in Kalgi since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the cited references are analogous art in the field of financial transaction processing and because access control improves transaction security by preventing transaction processing entity an access to customer private information as such preventing adverse parties access to the private information through the transaction processor.


As per claims 2 and 10, combination of Kalgi and Qui teach all the limitations of claims 1 and 9. 
Kalgi does not explicitly teach, however, Beye teaches,
providing a distributed ledger comprised of multiple distributed ledger nodes, wherein a single one of said distributed ledger nodes is associated with each of (i) said network administrator node, (ii) said first payment service provider node, and (iii) said second payment service provider node (FIG. 1, ¶ 30 “the service nodes can be service servers of institutions that are not exactly the same and that join the consortium blockchain network. Service servers in the same service relationship jointly execute a service, and send service data to a consensus node for consensus verification (for example, a seller's bank, a buyer's bank”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Qui in Kalgi since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the cited references are analogous art in the field of financial transaction processing and because access control improves transaction security by preventing transaction processing entity an access to customer private information as such preventing adverse parties access to the private information through the transaction processor.

As per claims 3 and 11, combination of Kalgi and Qui teach all the limitations of claims 1-2 and 9-10. Kalgi also teaches,
a first API service associated with and accessible by said first payment service provider node (FIG. 9a, item 908, ¶ 101),
said computer instructions of said first payment service provider being further configured to (FIG. 9a, item 908, ¶ 101),
said computer instructions of said administrator node being further configured to (FIG. 27, item 2705, ¶ 167)

Kalgi does not explicitly teach, however, Qui teaches,
transmit from said first API service to said network administrator node a first hash corresponding to said private customer data associated with said customer of said second payment service provider (¶ 28 “Service data generated during service execution is sent to a consensus node for consensus verification”, ¶ 6 “the service data usually includes a user's private data”),
compare at said administrator node said first hash to a second hash stored on said distributed ledger, wherein said second hash is associated with said private customer data associated with said customer of said second payment service provider (¶ 30 “send service data to a consensus node for consensus verification”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Qui in Kalgi since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the cited references are analogous art in the field of financial transaction processing and because access control improves transaction security by preventing transaction processing entity an access to customer private information as such preventing adverse parties access to the private information through the transaction processor.

As per claims 4 and 12, combination of Kalgi and Qui teach all the limitations of claims 1-3 and 9-11. Kalgi also teaches,
said computer instructions of said administrator node are further configured to (FIG. 27, item 2705, ¶ 167),

Kalgi does not explicitly teach, however, Qui teaches,
upon determining at said administrator node that said first hash matches said second hash, transmit from said administrator node to said first API service a verification that said first hash matches said second hash (¶ 28 “After the service data is verified by the consensus node, the service data is stored in a blockchain.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Qui in Kalgi since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the cited references are analogous art in the field of financial transaction processing and because access control improves transaction security by preventing transaction processing entity an access to customer private information as such preventing adverse parties access to the private information through the transaction processor.

As per claims 5 and 13, combination of Kalgi and Qui teach all the limitations of claims 1 and 9. Kalgi also teaches,
said network administrator node further comprising computer instructions configured to (FIG. 27, item 2705, ¶ 167),
provide a first API service associated with and accessible by said first payment service provider node, wherein said first API service is configured to transmit to said API URL endpoint associated with said second payment service provider node an API request for verification of an ACH account number (¶ 145 “consent to their account information being transferred from the issuer to a virtual wallet provider 2202. The user may accept the message 2202a”),
provide an administrator integration API service associated with said second payment service provider at said network administrator node, and transmit from said administrator integration API service to said API URL endpoint validated authorization of said API request for verification of an ACH account number (¶ 145 “The HAP may then verify that the account number is associated with one of the accounts with data transferred from the issuer as pre-fill and/or pre-provision data”),
retrieve at said first API service associated with and accessible by said first payment service provider node an ACH account response from private, off-chain data storage at said second payment service provide node (¶ 148 “The issuer server may then push the selection information via a new card account add request 2223 to the wallet server 2217”).

As per claims 6 and 14, combination of Kalgi and Qui teach all the limitations of claims 1, 5 and 9, 13. Kalgi also teaches,
said computer instructions on said network administrator node being further configured to (FIG. 27, item 2705, ¶ 167),
provide an administrator integration API service associated with said first payment service provider at said network administrator node, wherein said first API service is configured to transmit to said administrator integration API service associated with said first payment service provider a system access security token and request for said API URL endpoint (¶ 104 “The user information request message 926 may include, …, a token, an API key, a digital certificate, and/or the like. In one implementation, the token may be generated using one or more parameters such as the merchant's API key”),
upon verification at said integration API service associated with said first payment service provider of said system access security token, receive at said first API service said API URL endpoint from said integration API service associated with said first payment service provider (¶ 104 “GET request method for making the call is provided below …”).

As per claims 7 and 15, combination of Kalgi and Qui teach all the limitations of claims 1, 5-6 and 9, 13-14. Kalgi also teaches,
said computer instructions on said network administrator node being further configured to (FIG. 27, item 2705, ¶ 167),

Kalgi does not explicitly teach, however, Qui teaches,
in response to receiving said ACH account response, transmit from said first API service to said administrator integration API service associated with said first payment service provider a hash corresponding to said ACH account response (¶ 98 “Once the communication session is established, data may flow between the first and second nodes”),
compare at said administrator integration API service said first hash to a second hash stored on said distributed ledger, wherein said second hash is associated with said ACH account response (¶ 103 “one or more consensus nodes configured to perform consensus verification across the copies of the blockchain distributed across the various nodes of the blockchain network… the first node of the block chain network that receives the communication request or the second node that transmits the communication request is a consensus node”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Qui in Kalgi since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the cited references are analogous art in the field of financial transaction processing and because access control improves transaction security by preventing transaction processing entity an access to customer private information as such preventing adverse parties access to the private information through the transaction processor.

As per claims 8 and 16, combination of Kalgi and Qui teach all the limitations of claims 1, 5-7 and 9, 13-15. Kalgi also teaches,
said computer instructions of said administrator node are further configured to (FIG. 27, item 2705, ¶ 167),

Kalgi does not explicitly teach, however, Qui teaches,
upon determining at said administrator integration API service that said first hash matches said second hash, transmit from said administrator integration API service to said first API service a verification that said first hash matches said second hash (¶ 28 “After the service data is verified by the consensus node, the service data is stored in a blockchain”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Qui in Kalgi since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the cited references are analogous art in the field of financial transaction processing and because access control improves transaction security by preventing transaction processing entity an access to customer private information as such preventing adverse parties access to the private information through the transaction processor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/EDWARD J BAIRD/Primary Examiner, Art Unit 3692